Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 12-24 of K. Kato et al., US 16/603,088 (Aug. 19, 2020) are pending and in condition for allowance.  

Examiner Amendment to the Specification

An Examiner’s amendment to the specification is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This Examiner’s amendment is identical to that requested by Applicant in the Reply filed on May 3, 2021, but seeks to ensure that the amendment is clearly made of record.  MPEP § 714(II)(A)/(B)

Amend the Specification as Follows

Replace original specification pages 28-30 (entitled Table 1) with those pages of Applicant’s Reply, filed on May 3, 2021, that correspond to original specification pages 28-30; i.e., replace original specification pages 28-30 with pages 4 of 42, 5 of 42 and 6 of 42 of Applicant’s Reply filed on May 3, 2021.   

Replace original specification pages 36-46 (entitled Table 1) with those pages of Applicant’s Reply, filed on May 3, 2021, that correspond to original specification pages 36-46; i.e., replace original specification pages 36-46 with pages 7-17 of 42 of the Reply filed on May 3, 2021.   

Pages 18-42 of Applicant’s Reply filed on May 3, 2021 should be ignored for the purposes of this amendment.  

Withdrawal of Specification Objections

Objection to the specification is withdrawn in view of the above specification amendment.  

Withdrawal of Claim Objections

Objection to claim 12 on the grounds that the R12 to R13 bond in structure (3) (variable B) is too faint and are likely not to transpose in publication is withdrawn in view of Applicant’s amendment.  

Claim Interpretation

In point (i) of the Reply, Applicant supplements the claim interpretation of structure “A” that was set forth in the Non-Final Office Action mailed on February 2, 2021 to the effect that with respect to structure “A”, Applicant notes that the two coordination bonds and two covalent bonds (for "N⇒M") would be at arbitrary positions.  The Examiner agrees with Applicant’s comments and structure “A” set forth in the Non-Final Office Action mailed on February 2, 2021 should be interpreted consistently with Applicant’ comments.  

Applicant’s comments of point (ii) respecting "derivative of a trivalent or tetravalent metal" are now of record.  

In point (iii) of the Reply, Applicant refers to the link https://www.ebi.ac.uk/chebi/searchId.do?chebiId=CHEBI:29342, which is made of record in the attached PTO-820 form “Notice of References Cited”.  Applicant’s comments respecting the term “imino group” are now of record.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 12-24 are considered free of the art of record.  The closest prior art of record to instant claims 12-18 and 21- 24 is considered to be T. Kashima et al., JP 02043091 (1991).  Kashima discloses recording layer materials consisting of naphthalocyanines of general formula (I).  See CAS Abstract and Indexed Compounds T. Kashima et al., JP 02043091 (1991).  The disclosed Kashima compound (see RN = 128516-42-7) differs from the instantly claimed compounds at least in that RN = 128516-42-7 does not comprises instant variable A of formula (2).  Nor does Kashima teach or suggest compounds having both of instant variables A and B on the naphthalocyanine core.  Neither Kashima nor Kashima in view of the art of record motivates one of ordinary skill in the art to modify Kashima’s disclosed species or genera so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Claims 19 and 20 have also been fully and independently search and also are considered free of the art of record.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622